Citation Nr: 0409688	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-00 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a respiratory disorder, also 
claimed as undiagnosed illness.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to March 
1991.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  This case was previously before the Board in January 
2003.

The January 2003 Board decision denied the veteran's claim of 
entitlement to service connection for a respiratory disorder, also 
claimed as undiagnosed illness.  The veteran appealed the Board's 
January 2003 decision to the United States Court of Appeals for 
Veterans Claims (Court), which issued an Order dated in December 
2003, which vacated the Board's January 8, 2003 decision.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Joint Motion by the parties before the Court noted that VA had 
essentially failed to provide the veteran an examination that 
contained an opinion concerning the etiology of the veteran's 
disorder on appeal.  As such, the Board finds that the veteran 
should be offered a VA examination for the purpose of determining 
the etiology of her respiratory disorder.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for the appropriate VA 
examination to determine the nature and etiology of any 
respiratory disorder that might be present.  The examiner should 
offer an opinion, based on a review of the record, as to whether 
it is at least as likely as not (a 50 percent or more likelihood) 
that a current respiratory disorder is related to the veteran's 
military service.  It is imperative that the claims file be made 
available to the examiner and reviewed by the examiner in 
connection with the examination.  The examiner is requested to 
comment on the February 4, 2004 medical record and opinion from 
the veteran's private physician (Alan T. Chang, M.D.).

2.  Following the aforementioned development, the case should 
again be reviewed on the basis of all the evidence.  If the 
benefit sought is not granted in full, the veteran should be 
furnished a Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





